DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Jensen on 02/09/2022.
The application has been amended as follows: 
In claim 1 on line 5, immediately preceding “colorant” please insert “thermal insulating layer and a”
In claim 1 on line 5, please delete “beneath” and insert “between the substrate and” in its place

In claim 27 on line 7, immediately preceding “colorant” please insert “thermal insulating layer and a”
In claim 27 on line 7, please delete “carried by the substrate and” 



Election/Restrictions
The Examiner notes that Applicants have overcome the prior art for species (i), which reads on claims 1-15 and 18-28 set forth in the restriction requirement mailed 3/22/2021.  As such, the Examiner has rejoined the species (ii) and (iii) and fully examined these species.  The claims under consideration are therefore claims 1, 4-22, and 24-29.   


Allowable Subject Matter
Claims 1, 4-22, and 24-29 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a recording medium comprising a substrate, a first light scattering layer, and a thermal insulating layer a colorant disposed between the substrate and the first light-scattering layer, wherein the first light scattering layer has first solid scattering particles having a first melting point and second solid scattering particle proximate the first-light scattering layer and having a second melting point lower than the first melting point or a second melting point of at least 80 C and a first melting point at least 50 C greater than the second melting point in combination with the rest of the limitations claimed.

The Examiner notes that there would have been no rationale save improper hindsight to have added a thermal insulating layer to the article of Chen et al. (US 2006/0038871).  The principle of operation of Chen et al. is an inkjet printable recording medium having a fusible top coating, and therefore there would have been no rationale save improper hindsight to have included a thermal insulating layer from a recording medium that operates by a thermal recording to form the image and not from ink. 
Lastly, applicants arguments were persuasive regarding the hollow particles taught in Harrison et al. (US 2011/0251060).  Hollow particles cannot read on the first or second “solid” scattering particles claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759